DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,260,564 B2 in view of Goto (JP 2016087887 A; translation as provided). 
Regarding claims 1, 9 and 12 of the pending application: claim 1 of the reference patent discloses a method for producing a foam-molded product by using a plasticizing cylinder which has a plasticization zone for plasticizing and melting a thermoplastic resin into a molten resin and a starvation zone for allowing the molten resin to be in a starved state, and which has an introducing port for introducing a physical foaming agent into the starvation zone, the method comprising: 
plasticizing and melting the thermoplastic resin to provide the molten resin in the plasticization zone; 
introducing a pressurized fluid containing the physical foaming agent at a fixed pressure into the starvation zone, thereby retaining the starvation zone at the fixed pressure; 
allowing the molten resin to be in the starved state in the starvation zone; 
bringing the molten resin in the starved state in contact with the pressurized fluid containing the physical foaming agent at the fixed pressure, in the starvation zone in a state in which the starvation zone is retained at the fixed pressure; and 
molding the molten resin having been brought in contact with the pressurized fluid containing the physical foaming agent into the foam-molded product, 
wherein the thermoplastic resin contains 60% by weight or more of a super engineering plastic, and the fixed pressure is from 0.5 MPa to 6 MPa.
Claim 9 of the reference patent discloses a foam-molded product comprising a thermoplastic resin containing 60% by weight or more of a super engineering plastic, wherein under a condition that the foam-molded product is heated to keep a surface temperature of the foam-molded product at 240 °C to 260 °C for 5 minutes, a change ratio of a thickness of the foam- molded product due to the heating is -2% to 2%.
Claim 12 of the reference patent discloses a method for producing a foam-molded product by using a plasticizing cylinder which has a plasticization zone for plasticizing and melting a thermoplastic resin into a molten resin and a starvation zone for allowing the molten resin to be in a starved state, and which has an introducing port for introducing a physical foaming agent into the starvation zone, the method comprising: 
plasticizing and melting the thermoplastic resin to provide the molten resin in the plasticization zone; 
introducing a pressurized fluid containing the physical foaming agent at a fixed pressure into the starvation zone, thereby retaining the starvation zone at the fixed pressure; 
allowing the molten resin to be in the starved state in the starvation zone; 
bringing the molten resin in the starved state in contact with the pressurized fluid containing the physical foaming agent at the fixed pressure, in the starvation zone in a state in which the starvation zone is retained at the fixed pressure; and 
molding the molten resin having been brought in contact with the pressurized fluid containing the physical foaming agent into the foam-molded product, 
wherein the thermoplastic resin is a super engineering plastic, and 
either the super engineering plastic contains a polyphenylene sulfide and the fixed pressure is from 2 MPa to 10 MPa, or the super engineering plastic contains a liquid crystal polymer and the fixed pressure is from 1 MPa to 6 MPa.
	Claims 1, 9 and 12 of the reference patent do not disclose an average cell diameter of foam cells contained in the foam-molded product is not larger than 100 µm.
	Goto discloses a method for producing a foam-molded product, comprising: 
plasticizing and melting the thermoplastic resin to provide the molten resin in a plasticization zone (S1 in Figure 1; paragraph 0023); 
introducing a pressurized fluid containing the physical foaming agent at a fixed pressure into a starvation zone (paragraph 0030); 
allowing the molten resin to be in the starved state in the starvation zone (paragraph 0036); 
bringing the molten resin in the starved state in contact with the pressurized fluid containing the physical foaming agent at the fixed pressure, in the starvation zone in a state in which the starvation zone is retained at the fixed pressure (paragraph 0039); and 
molding the molten resin having been brought in contact with the pressurized fluid containing the physical foaming agent into the foam-molded product (S3 in Figure 1; paragraph 0040).  
Goto further discloses filling the mold cavity volume between 75% and 95% (paragraph 0040, short shot method) produces foam-molded products having larger average cell diameters resulting in poor surface properties (paragraph 0074, swirl marks and swelling occurred).  Likewise, filling the mold cavity 100% (paragraph 0040, core back method) produced average cell diameters not larger than 100 µm and did not result in defects (paragraph 0072, Table 1).  Hence, it would have been obvious for one of ordinary skill in the art to have applied the known technique disclosed by Goto, specifically, in generating lower cell diameters in foam-molded products, to the method disclosed in the reference patent for the benefit of less surface defects, as discussed by Goto.
With respect to the remaining dependent claims of the instant application, claims 2-8 and 10-11 of the reference patent disclose the identical limitations of the remaining dependent claims, respectively .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIRAK NGUON/Examiner, Art Unit 1741                                                                                                                                                                                                        11/02/2022